70 F.3d 1281
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William E. WILKINS, Jr. and Michael Lombardo, Plaintiffs Appellants,v.OXFORD CHEMICALS, INC., a corporation;  Dubois USA, aDivision of Diversey Corporation;  Diversey Corp,a corporation;  Diversey USA HoldingsInc., a corporation,Defendants-Appellees.
No. 94-15418.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 16, 1995.Decided Dec. 1, 1995.

1
Before:  PREGERSON, FERNANDEZ, Circuit Judges, and McLAUGHLIN* District Judge.


2
MEMORANDUM**


3
Plaintiffs-Appellants William E. Wilkins, Jr. and Michael Lombardo appeal the district court's grant of summary judgment in favor of Defendants-Appellees Oxford Chemicals Inc., Dubois USA, Diversey Corp., and Diversey USA Holdings, Inc.  (collectively, "Oxford").  Wilkins and Lombardo sued Oxford for negligence and strict product liability for respiratory injuries they allegedly suffered after cleaning up a spill of a chemical manufactured and sold by Oxford.


4
We affirm the district court's grant of summary judgment in favor of defendants/appellees Oxford for substantially the reasons stated in the district court's memorandum and order.  The district court correctly found that plaintiffs failed to come forward with a plausible theory under which plaintiffs injuries could have been caused by defendants' product, Algitrol 2.  Summary judgment is appropriate here because "the factual context makes the non-moving party's claim implausible."  California Architectural Bldg. Prods., Inc. v. Franciscan Ceramics, Inc., 818 F.2d 1466, 1468 (9th Cir.1987), cert. denied, 484 U.S. 1006 (1988).


5
AFFIRMED.



*
 The Honorable Linda Hodge McLaughlin, United States District Judge for the Central District of California, sitting by designation


**
 This order is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3